EXHIBIT 2
                 BARNETT, BOLT, KIRKWOOD, LONG, KOCHE i~3 FOSTER
                                             ATTORNEYS AT LAW
                                                  SUITE 700
                                          601 BAYSHORE BOULEVARD
                                         TAMPA, FLORIDA 33606-2763
LESLIE J. BARNETT                                                                        VALERIE STOKER LITSCHGI
CRAIG E. BEHRENFELD                                 TELEPHONE:                                 MATTHEW E. LIVESAY
ROBERT S. BOLT                                    (613) 253-2020                                   THOMAS 0. LONG
HUNTER J. BROWNLEE                                                                    RACHEL ALBRITTON LUNSFORD
CHARLES A. CARLSON                                  FACSIMILE:                                    KRISTEN L. MELLA
KEVIN J. DARKEN                                   (813) 251-6711                                 MICHAEL D. MILLER
MATTHEW L. EVANS                                                                                PATRICIA M. NOLAN
MICAH 0. FOGARTY                                                                                ANDREWW. POWELL
TODD FOSTER                                                                                      RICHARD W. RADKE
MATT GODDEYNE                                                                                 RICHARD RODRIGUEZ
MICHAEL V. HARGETT                               June 1, 2020                                  STEVEN 0. SHAPIRO
DAVID M. HEMEYER                                                                                 NATALIA B. SILVER
PETER T. KIRKWOOD                                                                      ALLISON KIRKW000 SIMPSON
DAVID L. KOCHE                                                                                  WILLIAM R. VINCENT
VONYAZ. LANCE
                                                                                                     OF COUNSEL
                                                                                           JEFFREY P. GREENBERG

    VIA EMAIL
    Norman Chirite, Esq.
    ndchirite(c~zniai l.corn

     Dear Norm:

              It was nice to meet you by telephone last week.

             As you are well aware, my clients believe the time has come for them to sell their interest
     in WFI at fair value, which is why they engaged Moag & Company. In connection with a
     potential sale to any third party, my clients and the potential buyer(s) will certainly need to
     engage in a detailed review of WFI’s books and records, including but not limited to, all WFI’s
     transactions with any insiders or entities controlled by insiders. It is for this reason we discussed
     access by our outside accountants (without any boundaries on what they are allowed to review).

            Of course to the extent my clients’ interests are purchased by Dan or a group led by Dan,
    such a detailed review and due diligence likely would not be necessary given Dan’s familiarity
    with WFI’s financial condition and transactions. Accordingly, it would seem worthwhile for
    Dan to consider putting forth his best efforts to lead the buy-out effort as we think this is likely
    the best scenario to avoid an expensive and lengthy due diligence process and detailed review of
    WFI’s books, records, and past transactions and proceed to an amicable and expedited closing on
    the sale of my clients’ interests.

              Please do not hesitate to call me with any questions.

                                                    Sincerely

                                                      ARNETT, BOLT,        ~1~OOD,
                                                      ONG,K~C



                                                    David L. Koche

     DLK:j ht
     cc:    Mr. Dwight Schar
            Mr. Robert Rothman
            Mr. Fred Smith

                                                                                                     #1246718
